Case 1:17-cv-00460-MAC-KFG Document 39 Filed 03/23/21 Page 1 of 2 PageID #: 118




  UNITED STATES DISTRICT COURT                                        EASTERN DISTRICT OF TEXAS


 ALBERT FLOWERS, JR.,                                    §
                                                         §
                  Plaintiff,                             §
                                                         §
 versus                                                  §    CIVIL ACTION NO. 1:17-CV-460
                                                         §
 LATIGDRA BROWN, et al.,                                 §
                                                         §
                  Defendants                             §

                               MEMORANDUM OPINION AND ORDER

          Plaintiff, Albert Flowers, Jr., a former inmate confined at FCI Beaumont Low, proceeding

 pro se and in forma pauperis, filed this Bivens-type1 action against defendants Latigdra Brown,

 FNU Lucas, Margarita Laguna, and FNU Bowers.

          The court referred this matter to the Honorable Keith Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The Magistrate Judge recommends dismissing the civil action as frivolous and for failure to state

 a claim (docket entry no. 38).

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

 objections to the Report and Recommendation have been filed to date.




 1
          In Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971), the
          Supreme Court recognized an individual’s right to recover damages from federal officials for violation of
          constitutional rights.
Case 1:17-cv-00460-MAC-KFG Document 39 Filed 03/23/21 Page 2 of 2 PageID #: 119




                                             ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

 and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

 accordance with the recommendations of the Magistrate Judge.

        SIGNED at Beaumont, Texas, this 23rd day of March, 2021.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
